t c memo united_states tax_court ronald f and linda c bernard petitioners v commissioner of internal revenue respondent docket no filed date ronald f bernard pro_se jeremy mcpherson for respondent memorandum findings_of_fact and opinion vasquez judge respondent determined a deficiency in petitioners' federal_income_tax in the amount of dollar_figure for the tax_year all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure the sole issue for decision is whether petitioners are entitled to costs of goods sold and deductions for a schedule c model train retail business in findings_of_fact most of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioners resided in sacramento california at the time the original petition was filed in this case in ronald f bernard petitioner quit his job with the state of california withdrew all his state retirement money and used this money along with his savings to open a retail store specializing in model trains the store petitioner planned to call the store california model trains petitioner located a promising site for his store in a mall the mall which was under construction in folsom california the contractor building the mall told petitioner that construction would be completed in time for petitioner to occupy the premises in date petitioner expected to have a very high percentage of his annual sales occur in november and december during the holiday season petitioners reported this withdrawal--dollar_figure--as income on their joint federal_income_tax return petitioner signed a lease for retail_space in the mall in date and paid a rent deposit of dollar_figure during petitioner paid dollar_figure for cabinets shelving and a cash register--all of which he intended to use in the store during petitioner purchased dollar_figure in inventory model trains and related items most of the inventory petitioner purchased were items manufacturers advertised heavily in the fall of in the hope of selling them in november and december of that year manufacturers did not advertise those items after they then began advertising items which they hoped to sell during in petitioner spent dollar_figure for advertising dollar_figure for commissions and fees dollar_figure in interest dollar_figure in advance rent dollar_figure for supplies dollar_figure for taxes and licenses dollar_figure for utilities and dollar_figure for books and publications unusually heavy rains from september through date delayed the opening of the mall until date the commercial space which petitioner planned to lease was not available for occupancy during in date petitioner began occupying the commercial space in the mall petitioner sold a few inventory_items to acquaintances and family during from date through date petitioner stored all of the remaining inventory in his home opinion respondent disallowed petitioners' claim for cost_of_goods_sold on schedule c on the ground that petitioner did not sell or otherwise dispose_of the inventory during nor did petitioner offer the inventory for sale to customers in respondent also disallowed petitioners' schedule c deductions claimed for depreciation rent and other expenses on the grounds that petitioner had not yet begun carrying_on_a_trade_or_business and that organizational or startup expenses must be capitalized and deducted beginning in the year that the taxpayer begins carrying on the trade_or_business cost_of_goods_sold the cost of goods purchased for resale with proper adjustment for opening and closing inventories is deductible from gross_sales in computing gross_income sec_1_162-1 income_tax regs cost_of_goods_sold generally is not allowable for goods which have not been sold or otherwise_disposed_of during the taxable_year 25_tc_1100 revd on other grounds 259_f2d_300 5th cir petitioner made no sales to customers during thus he is not entitled to a deduction for cost_of_goods_sold in that year petitioner contends that the inventory became worthless during although not framed as an inventory_accounting issue it appears that petitioner is essentially contending that he should be allowed to use the lower_of_cost_or_market method of petitioner did realize less than dollar_figure from casual sales to friends and acquaintances however due to an oversight petitioner did not report the income from these sales on his federal_income_tax returns accounting to value his inventory at yearend petitioner testified that when the mall opened in the spring of he moved the inventory into the store and offered it for sale to customers petitioner did not offer the inventory for sale to customers in and he offered no other identifiable_event to substantiate the value of his inventory see 64_tc_154 affd 563_f2d_861 7th cir affd 439_us_522 petitioner therefore is not entitled to cost_of_goods_sold under the lower_of_cost_or_market method_of_accounting in startup expenses sec_195 provides generally that no deduction shall be allowed for startup expenditures however such expenses at the election of the taxpayer may be treated as deferred expenses and allowed as a deduction prorated equally over a period of not less than months as may be selected by the taxpayer beginning with the month in which the active trade_or_business begins due to an unfortunate set of circumstances beyond petitioner's control petitioner did not begin a trade_or_business activity during thus no deduction is allowable for petitioner's startup expenses_incurred in to reflect the foregoing decision will be entered for respondent
